COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Cirrus Aircraft Corporation, Cirrus Design Corporation
                            D/B/A Cirrus Aircraft, and Ballistic Recovery System, Inc.

Appellate case number:      01-19-00996-CV

Trial court case number:    2016-41450

Trial court:                127th District Court of Harris County

        On December 19, 2019, relators, Cirrus Aircraft Corporation, Cirrus Design
Corporation D/B/A Cirrus Aircraft, and Ballistic Recovery System, Inc., filed a petition for
writ of mandamus. On January 7, 2020, relators filed an agreed motion to stay the trial
setting scheduled for February 3, 2020. We grant relators’ emergency motion to stay the
trial of this underlying proceeding. See TEX. R. APP. P. 52.10(b). This stay is effective
until the case in this Court is finally decided or the Court otherwise orders the stay lifted.
Any party may file a motion for reconsideration of the stay. See id. 52.10(c).


       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually       Acting for the Court

Date: __January 14, 2020_____